Title: To George Washington from Major General Nathanael Greene, 24 June 1779
From: Greene, Nathanael
To: Washington, George


        
          Sir,
          Smiths Clove [N.Y.] June 24th 1779.
        
        There is a man now at my Tent whose name is Spencer with whom I am well acquainted. He has just returned from Ch’s Town in South

Carolina, and is on his way to Rhode Island from whence he sailed in a Brig of my Brother’s some time since for Ch’s Town, after a load of Rice on the public’s account and was taken by one of Goodriches fleet landed near that city.
        He says he was in the action that happened on the 11th & from my knowledge of the person I verily believe it is true. He was Mate of the Vessel & is a person to be confided in.
        His acco’t is as follows:—Genl. Pulaski arrived there the 7th; on the 8th he went out & surprised the advancd party of the enemy that lay at the quarter House, about six miles from the city, & took one hundred & eighty four prisoners, four of which were Indians. On the 11th the enemy made an attack upon the town, about six o’Clock in the evening; the attack was very severe & lasted three hours, when they were repulsed, leaving six hundred & fifty three upon the ground. They retreated back to the quarter house, where they remained when he came away. The town is fortifyed with two lines that runs across from Ashleys to Coopers river, Our troops were posted in these two lines. Gov’r Rutlige, Genl. Williamson & Genl. Moultrie were in the town. The Sailors belonging to the shipping were posted in the Batteries, Mr. Spencer who gave this acco’t, among others. The Inhabitants who were capable to bear arms were all ordered within the lines, and it was thought the soldiers, sailors & citizens amounted to seven thousand. Our Rowe Gallies & other Vessels of force were drawn up in each river upon the flanks of the works to scour the trenches.
        The enemy during the attack attempted to land 1500 men within the town in Ashley river; they went in between the shipping & the intrenchments. Our people discovered them as they attempted to land & gave them a repulse. They had passed the shipping undiscovered but the fire within the line discovered the manoeuvre to the fleet from which they kept up such a hot fire that they could not return and were obliged to retreat to Johns Island & from thence to James’ Island. The fortifications of that Island being blown up & evacuated by our people at the same instant of time. Here they remained when Mr. Spencer came away, being unable to join the main body & obliged to retreat (If they can make any) by the way of Buford [Beaufort] or Portroyal, The town was in high spirits & wished a second attack. Mr. Spencer left the town the 13th & found the road lined with people going in. There was no certain intelligence where Genl. Lincoln was that was known to the common people when he came away; some said that he was within three days march of the town, others that he was in Georgia. The Enemy had no fleet in the Bay. Our people had high expectations of making the whole of the enemy prisoners. We lost but

two men in the action. A major was killed afterward by accident by one of our own Sentinels. I am &c.
        
          Nat’l Greene.
        
        
          N.B. The common people were not allowed to go without the lines, but the report concerning the enemy that were left behind, was from Officers that had counted them. The reason why there has been no official accounts it is supposed the expresses have been killed on the road, as numbers of people have been killed in No. Carolina lately.
          Mr. Spencer has sworn to this acco’t.
        
      